DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 22-27 in the reply filed on 7/6/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "elevated temperature" in claim 1 is a relative term which renders the claim indefinite.  The term "elevated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is unclear at what point a temperature is considered to be an elevated temperature. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-14, and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2015/0218020) in view of Castillo Gallegos (US 2015/0023865 in IDS).
Regarding claim 1, Miller teaches  a method for recovering barium sulfate from a contaminated water source comprising providing a source of sulfate ion; combining together said contaminated water source and said source of sulfate ion, thereby forming a modified contaminated water source; forming precipitated barium sulfate within said modified contaminated water source, thereby forming a further modified contaminated water source; isolating precipitated barium sulfate from said further modified contaminated water source, thereby forming isolated precipitated barium sulfate; and dewatering the isolated precipitated barium sulfate, thereby forming a low- moisture precipitated barium sulfate (Fig 4; [0043]-[0048], and [0071]).
Miller fails to teach further treating the low-moisture precipitated barium sulfate by exposing the low-moisture precipitated barium sulfate to an elevated temperature to form a refined barium sulfate of a specific density and calcium ion content, and subjecting the refined barium sulfate to a particle size reduction thereby forming recovered barium sulfate.
Castillo Gallegos teaches that in producing a barium sulfate product, a barium sulfate source is exposed to an elevated temperature thereby forming a refined barium sulfate having a density of a specific density, and a content of calcium ion of less than or equal to 250 mg/Kg (24% concentration of calcium chloride); and subjecting the refined barium sulfate to particle size reduction and/or particle size classification, thereby forming a recovered barium sulfate (dry mill the 98% pure barium sulfate) ([0019]-[0033]). One skilled in the art would have found it obvious to treat other sources of barium sulfate with the Castillo Gallegos process in order to purify, refine, and provide a consistent sized barium sulfate product from a different source. 
It is noted that Castillo Gallegos states the barium sulfate density is 4.40 g/m3, which is much lower than the 4.10 g/ml stated in the claim. It is Examiner’s position that the units in Castillo Gallegos are in error as barium sulfate density is 4.50 g/cm3, and as the barium sulfate product is 98% pure, the density should be approaching the 100% pure barium sulfate density and not orders of magnitude less. As such, Examiner is interpreting the 4.40 g/m3 density in Castillo Gallegos as 4.40 g/cm3, which overlaps the claimed range, or it would have been obvious to expect 98% pure barium sulfate to have a density greater than 4.10 g/ml. 
Regarding claims 2-3, Miller teaches that the contaminated water can be hydrofracturing flowback water ([0041]).
Regarding claim 4, Miller teaches that the sulfate ion is sodium sulfate ([0043]).
Regarding claim 5, Miller teaches that the sulfate ion is added in order to remove at least 95% of the barium ([0022]).
Regarding claims 7 and 9, Miller teaches that the dewatering is done by bladders pressing against a filter surface, which would be considered filter pressing ([0048]).
Regarding claim 10 and 26-27, as Miller teaches filter pressing, one skilled in the art would recognize that the degree of filter pressing would result in either more or less water content in the solids that were pressed. As such, one skilled in the art would have found it obvious to optimize the degree of filter pressing according to results desired. It is noted that the additional drying step would further decrease the water content in the barium sulfate. 
Regarding claims 11-12, Castillo Gallegos teaches that the barium sulfate is dried at a temperature up to 300 C, which overlaps the range claimed ([0032]). It is Examiner’s position that one skilled in the art would have found it obvious to use any heating/drying structure, such as a furnace, in order to dry said barium sulfate at the elevated temperature. 
Regarding claim 13, Castillo Gallegos teaches that the barium sulfate is ground to a 75 micrometer size ([0032]).
Regarding claim 14 and 23, as stated in [0033] of Castillo Gallegos, the refined and recovered barium sulfate would have the same density and calcium content. 
Regarding claim 15, while Miller does not teach the water percentage of the isolated/flocs of barium sulfate being greater than 50%, one skilled in the art would recognize that the pumpable slurries of solids would be greater than the 50% amount and merely optimizing the amount of water in the isolated barium sulfate would be merely optimizing the concentration of the components. 
Regarding claims 24-25, Castillo Gallegos  teaches that the calcium content is approximately 24%, which is 240mg/kg.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2015/0218020) in view of Castillo Gallegos (US 2015/0023865 in IDS) as applied to claims 1 and 7 above, and further in view of Marcin et al. (US 9,719,179).
Regarding claim 6, Miller fails to teach the pH of the contaminated water being greater than 7. Marcin teaches that the pH of the contaminated water containing barium can be adjusted to a neutral level (around 7) in order to allow for the desired reactions and removal of contaminants, such as barium sulfate (C12/L17-43). As such, one skilled in the art would have found it obvious to optimize the pH of the contaminated water in order to allow for the desired reaction and removal of contaminants. 
Regarding claim 8, Miller fails to teach the further modified contaminated water source to dissolved air flotation. Marcin teaches that after some treatment chemicals are added, dissolved air flotation (DAF) is used in order to better separate certain contaminants from the liquid. As such, one skilled in the art would have found it obvious to provide a DAF system in order to remove contaminants from the further modified contaminated water. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PETER KEYWORTH/Primary Examiner, Art Unit 1777